Citation Nr: 1310886	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  07-11 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to May 1968, and from September 1969 to March 1974. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2010, a hearing on this issue was held before a Veterans Law Judge who is no longer with the Board.  Pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.707, the Veteran was notified in February 2013 of his right to another hearing before a different Veterans Law Judge.  The Veteran waived his right to an additional hearing in correspondence received later that month.  

The Veteran also perfected an appeal for entitlement to service connection for hepatitis C, which was granted by a September 2012 rating decision.  Thus, the Board no longer has jurisdiction over this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that the symptomatology associated with his service-connected disabilities prevents him from maintaining substantially gainful employment.  When he filed a claim for TDIU in December 2005, the Veteran indicated that he was last employed as a supervisor in a furniture design business.  In subsequent clinical notes, the Veteran stated that he could no longer perform his job functions because of his hepatitis C symptoms, side effects from medications, and the frequency of appointments with medical professionals.  His employment records have not been requested; however, they may be relevant to the Veteran's claim.  Thus, they should be obtained for consideration in the Veteran's appeal.  

Although the Veteran has been afforded several VA examinations of his service-connected disabilities, these examinations were primarily for the purpose of determining entitlement to service connection and/or assessing the severity of the disorders, and do not contain a discussion on the cumulative effect of all of the Veteran's service-connected disabilities on his ability to maintain employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).  See also Mingo v. Derwinski, 2 Vet. App. 51 (1992) (in adjudicating a TDIU claim, there must be an assessment of the side effects of the medications taken for a service-connected disability).  An opinion must be obtained that evaluates the impact of all of the Veteran's service-connected disabilities on his ability to retain or maintain any gainful employment.  Updated VA treatment records must also be requested upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Send VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) to the Veteran's former employer, Container Market of Americus, Georgia.  Additionally, request copies of all available employment records, including, but not limited to, attendance records, records of tardiness, medical records, reports of job performance, reports of duty limitations or job changes and the reasons for such limitations or changes, reports of claims for disability benefits, and reports of termination and any associated severance pay. 

If the former employer does not have such documents, request that they provide a statement on business letterhead stationary addressing the foregoing concerns. 

Failures to respond or negative replies to any request must be noted in writing and associated with the claims folder. 

If records of the Veteran's employment are unavailable, notify the Veteran and allow him the opportunity to provide them.  

2.  Request all VA treatment records since July 2012.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After the aforementioned development has been completed, schedule the Veteran for appropriate VA medical examinations to determine the current level of severity of his service-connected disabilities, which, to date, are posttraumatic stress disorder (30 percent disabling); residuals of a right foot injury with scars (20 percent disabling); diabetes mellitus, type II (20 percent disabling); low back strain (10 percent disabling); hepatitis C (10 percent disabling); and residuals of a right foot injury with right ankle capsulitis (10 percent disabling).  

The Veteran's claims folder must be made available to and reviewed by the examining physician(s).  The examiner must provide opinion on the following:

(a) whether it is at least as likely as not that the Veteran's service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment consistent with his educational and occupational history, including consideration of the effects upon employability due to medications used to treat service-connected disability as well as the frequency of medical visitations required for proper treatment;

(b)  if the examiner finds that the Veteran is unable to obtain and maintain substantially gainful employment due to his service-connected disabilities, then provide an approximate date of onset of disability and the reasons supporting this determination.
 
4.  Thereafter, readjudicate the claim.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

